UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01018 Dreyfus Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 09/30/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Mid-Cap Growth Fund September 30, 2016 (Unaudited) Common Stocks - 98.5% Shares Value ($) Automobiles & Components - 1.0% Gentex 77,009 a Banks - 1.7% First Republic Bank 29,129 Capital Goods - 10.9% Allegion 41,559 2,863,831 Allison Transmission Holdings 47,411 1,359,747 AMETEK 40,393 1,929,977 BWX Technologies 38,824 1,489,677 Ingersoll-Rand 30,894 2,098,938 Nordson 20,966 2,088,843 Snap-on 15,007 2,280,464 Commercial & Professional Services - 3.2% Copart 39,139 a,b 2,096,285 Waste Connections 27,737 2,071,954 Consumer Durables & Apparel - 4.7% Newell Brands 57,733 3,040,220 PVH 27,921 3,085,270 Consumer Services - 2.1% Panera Bread, Cl. A 13,748 b Diversified Financials - 1.0% CBOE Holdings 19,409 Energy - 2.8% EQT 28,937 2,101,405 FMC Technologies 50,082 b 1,485,933 Exchange-Traded Funds - 1.5% iShares Russell Mid-Cap Growth ETF 19,548 Food, Beverage & Tobacco - 3.4% Molson Coors Brewing, Cl. B 30,386 3,336,383 TreeHouse Foods 12,542 b 1,093,537 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.5% (continued) Shares Value ($) Health Care Equipment & Services - 17.1% Align Technology 27,573 a,b 2,584,969 athenahealth 10,050 a,b 1,267,506 Boston Scientific 97,269 b 2,315,002 Brookdale Senior Living 132,799 b 2,317,343 Centene 46,028 b 3,082,035 Cooper 14,475 2,594,788 DENTSPLY SIRONA 33,957 2,018,064 Laboratory Corporation of America Holdings 22,178 b 3,049,031 VCA 41,971 b 2,937,131 Insurance - 2.6% FNF Group 89,979 Materials - 4.3% Eagle Materials 31,417 2,428,534 Scotts Miracle-Gro, Cl. A 37,501 3,122,708 Pharmaceuticals, Biotechnology & Life Sciences - 5.6% Alkermes 46,567 b 2,190,046 BioMarin Pharmaceutical 16,159 b 1,495,031 Jazz Pharmaceuticals 15,055 b 1,828,881 Neurocrine Biosciences 33,759 b 1,709,556 Real Estate - .9% Equinix 3,284 c Retailing - 9.4% Expedia 22,473 2,623,049 LKQ 101,216 b 3,589,119 Ross Stores 33,811 2,174,047 Sally Beauty Holdings 68,491 a,b 1,758,849 Ulta Salon Cosmetics & Fragrance 8,720 b 2,075,186 Semiconductors & Semiconductor Equipment - 2.9% Mellanox Technologies 39,282 b 1,698,946 Skyworks Solutions 27,185 2,069,866 Software & Services - 16.1% Akamai Technologies 34,278 b 1,816,391 ANSYS 15,116 b 1,399,893 Booz Allen Hamilton Holdings 100,596 3,179,840 Fidelity National Information Services 38,786 2,987,686 Common Stocks - 98.5% (continued) Shares Value ($) Software & Services - 16.1% (continued) Intuit 24,186 2,660,702 Paychex 22,521 1,303,290 Science Applications International 40,626 2,818,226 Shopify, Cl. A 55,060 a,b 2,363,175 Splunk 41,056 a,b 2,409,166 Technology Hardware & Equipment - 5.6% Amphenol, Cl. A 49,249 3,197,245 FLIR Systems 65,510 2,058,324 Trimble Navigation 71,024 b 2,028,445 Transportation - 1.7% J.B. Hunt Transport Services 27,122 Total Common Stocks (cost $110,565,788) Other Investment - 2.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $3,217,491) 3,217,491 d Investment of Cash Collateral for Securities Loaned - 4.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund, Institutional Shares (cost $5,141,597) 5,141,597 d Total Investments (cost $118,924,876) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF—Exchange-Traded Fund a Security, or portion thereof, on loan. At September 30, 2016, the value of the fund’s securities on loan was $9,450,496 and the value of the collateral held by the fund was $9,598,263, consisting of cash collateral of $5,141,597 and U.S. Government & Agency securities valued at $4,456,666. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Health Care Equipment & Services 17.1 Software & Services 16.1 Capital Goods 10.9 Retailing 9.4 Money Market Investments 6.5 Pharmaceuticals, Biotechnology & Life Sciences 5.6 Technology Hardware & Equipment 5.6 Consumer Durables & Apparel 4.7 Materials 4.3 Food, Beverage & Tobacco 3.4 Commercial & Professional Services 3.2 Semiconductors & Semiconductor Equipment 2.9 Energy 2.8 Insurance 2.6 Consumer Services 2.1 Banks 1.7 Transportation 1.7 Exchange-Traded Funds 1.5 Automobiles & Components 1.0 Diversified Financials 1.0 Real Estate .9 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Mid-Cap Growth Fund September 30, 2016 (Unaudited) The following is a summary of the inputs used as of September 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 123,450,324 - - Equity Securities— Foreign Common Stocks † 2,363,175 - - Exchange-Traded Funds 1,903,389 - - Mutual Funds 8,359,088 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At September 30, 2016, accumulated net unrealized appreciation on investments was $17,151,100, consisting of $18,371,492 gross unrealized appreciation and $1,220,392 gross unrealized depreciation. At September 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Funds, Inc. By: /s/ Bradley J.
